Citation Nr: 0010758	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  93-27 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, D.M., and H.F. Jr.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.  Additionally, he was a member of the United 
States Naval Reserve from September 1978 to February 1992.  
While specific dates have not been verified for all periods 
of active duty for training (ACDUTRA) during his reserve 
duty, the record shows that he had 15 days of ACDUTRA between 
July 1, 1989, and September 18, 1979; and 12 days between 
July 1, 1981, and September 18, 1981.  Specific dates of 
ACDUTRA which have been verified include from August 9, 1982, 
to August 21, 1982; April 3, 1983, to April 15, 1983; July 
22, 1985, to August 2, 1985; November 17, 1985, to December 
6, 1985; April 5, 1987, to April 16, 1987; July 31, 1988, to 
August 12, 1988; and March 11, 1989, to March 23, 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claim.

This case was previously before the Board in August 1994, and 
March 1998.  In August 1994, the Board remanded the claim for 
additional development.  When the case was returned to the 
Board in March 1998, service connection was denied for a 
psychiatric disorder, among other things.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  By a February 2000 Order of 
the Court, the Board's decision regarding the psychiatric 
disorder claim was vacated and remanded for additional 
development pursuant to a Joint Motion for Remand.

It is noted that when this case was previously before the 
Board in August 1994 and March 1998, it included the issue of 
entitlement to service connection for hypertension on a 
secondary basis.  In the March 1998 decision, the Board 
denied this claim as not well grounded.  The February 2000 
Order of the Court affirmed the Board's decision on this 
issue.  Accordingly, the hypertension claim is no longer 
before the Board.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has been 
diagnosed with paranoid schizophrenia.

2.  An April 1991 military psychiatric evaluation, conducted 
in conjunction with a medical evaluation board, indicated 
that the veteran's paranoid schizophrenia occurred in the 
line of duty.



CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table). 

The medical evidence on file clearly shows that the veteran 
has been diagnosed with paranoid schizophrenia.  Furthermore, 
the evidence on file includes an April 1991 military 
psychiatric evaluation, conducted in conjunction with a 
medical evaluation board, which indicated that the veteran's 
paranoid schizophrenia occurred in the line of duty.  The 
Board finds that this determination provides the medical 
nexus evidence necessary in order to well ground the 
veteran's claim.  Accordingly, the veteran's claim is well 
grounded.  Caluza at 506.

Adjudication of the veteran's claim of service connection for 
a psychiatric disorder does not end with the finding that the 
case is well-grounded.  Pursuant to the Joint Motion for 
Remand, this case must be remanded for additional 
development.  


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  To this extent only, 
the appeal is granted.


REMAND

When the case was before the Board in August 1994, the Board 
determined that further development was necessary.  The Board 
directed the RO to obtain additional medical records.  Also, 
the RO was to contact the appropriate service department in 
order to verify all periods of ACDUTRA and inactive duty 
training, and to obtain all medical records compiled in 
association with the veteran's service in the Naval Reserves.  
Finally, the RO was to accord the veteran a VA psychiatric 
examination "to determine the nature and severity of his 
psychiatric illness."  All testing deemed necessary was to 
be performed in conjunction with this examination, and the 
claims folder was to be available for the examiner.

Following the Board's remand, the RO obtained additional 
medical records, as well as records from the veteran's 
service with the Naval Reserves.  Additionally, the veteran 
underwent VA psychiatric examinations in November 1994, 
December 1995, and August 1997.  In the Joint Motion, it was 
noted that the examining physician was requested to ". . . 
review all records and provide medical opinion if the 
paranoid schizophrenia was aggravated beyond normal 
progression by the veteran's military inactive duty for 
training. . ."  (Emphasis added.)  The August 1997 VA 
examiner diagnosed paranoid schizophrenia, chronic, 
moderately controlled with antipsychotic medication.  
Furthermore, the August 1997 VA examiner stated

[i]n order to return [to] the question of 
inactive status aggravated or 'the 
aggravation of his condition.'  The 
answer is no.  I do not believe that the 
inactive status actually contributed to 
the change in the veteran[']s 
condition[,] but no doubt his eeriness 
started while he was in the active 
Reserve.

In the March 1998 decision, the Board denied service 
connection for a psychiatric disorder.  Among other things, 
the Board found that the August 1997 VA examiner opined that 
the veteran's psychiatric disorder was not aggravated during 
reserve status.  With respect to the determination by the 
April 1991 medical evaluation board examination that the 
veteran's psychiatric disorder was incurred in line of duty, 
the Board stated that this finding simply reflected that the 
psychiatric disorder was not due to misconduct.

In the January 2000 Joint Motion, it was asserted that the 
Board's reliance on the August 1997 VA examination was 
misplaced because the issue in the case was whether the 
veteran's psychiatric disorder had its onset or was 
aggravated during the veteran's active service or during a 
period of ACDUTRA (i.e., a period of active duty for training 
versus a period of inactive duty training).  Therefore, it 
was argued that the case should be remanded and that 

". . . a psychiatric examination should 
be conducted for the examiner to provide 
an opinion as to whether Appellant's 
paranoid schizophrenia was aggravated 
beyond normal progression during his 
periods of ACDUTRA.  Further, if there is 
a finding of aggravation a determination 
should be made whether it was due to the 
natural progress of the disease."

In regard to the Board's finding that the April 1991 medical 
board line of duty finding simply reflected that the 
psychiatric disorder was not due to misconduct, it was 
asserted that a remand was required for a more adequate 
reasons and bases, taking into account the applicability of 
38 C.F.R. § 3.1(m) (a service department finding that injury, 
disease or death occurred in line of duty will be binding on 
the VA unless it is patently inconsistent with the 
requirements of laws administered by the VA).

Additionally, it was stated that the veteran had indicated 
that all periods of ACDUTRA were not considered by the Board, 
and that on remand the Board should attempt to verify all 
periods of ACDUTRA.  

As noted above, the Joint Motion was granted by a February 
2000 Order of the Court.

In a subsequent statement dated in March 2000, the veteran's 
attorney reiterated the contention that the Board failed to 
consider all periods of the veteran's ACDUTRA, among other 
things.  The attorney specifically stated that neither the RO 
nor the Board considered evidence from the veteran, on file 
at the time of the March 1998 decision, which confirmed that 
the veteran was on ACDUTRA commencing October 15, 1990.  It 
is noted that the veteran was admitted for psychiatric 
symptoms on October 25, 1990, at Eastern State Hospital.  
However, the only identification given by the attorney 
regarding the evidence as to ACDUTRA commencing October 15, 
1990, was to the record on appeal and supplemental record.  
In short, these citations refer to the record as prepared for 
review before the Court, and not as it appears in the 
veteran's claims folders.  A certification from the service 
department of July 1996 reflects that the veteran had no 
ACDUTRA for the period from September 19, 1990, to September 
18, 1991.  Thus, the Board is of the opinion that 
clarification is necessary as to this evidence.  With respect 
to the veteran's periods of ACDUTRA, the Board notes that, as 
a general rule, only official service department records can 
establish if and when an individual was serving on active 
duty, active duty for training, or inactive duty training.  
38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

In accord with the Joint Motion, this case is hereby REMANDED 
for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
psychiatric disorder.  After securing the 
necessary release, the RO should obtain 
those records not on file.

2.  The RO should request additional 
clarification as to what evidence on file 
shows that the veteran had a period of 
ACDUTRA commencing October 15, 1990.  
Additionally, the RO should make another 
attempt to verify all periods of ACDUTRA 
for the veteran's service with the Naval 
Reserves.

3.  After obtaining any additional 
records to the extent possible, the RO 
should arrange for the veteran to be 
scheduled for an examination to determine 
the nature and etiology of his 
psychiatric disorder.  The claims folders 
should be made available to the examiner 
for review before the examination.  The 
examiner must express an opinion as to 
whether it is as likely as not that the 
veteran's psychiatric disorder was 
incurred in or aggravated by the 
veteran's military service, to include 
his periods of ACDUTRA.  The Court has 
held that a temporary worsening of 
symptoms of a disability subject to 
exacerbation is not indicative of an 
increase in the severity of the 
underlying disability.  The examiner must 
provide an opinion as to whether there 
was a worsening of the underlying 
condition (as contrasted to a temporary 
or intermittent flare-up of symptoms), 
i.e., the examiner should state whether 
the condition itself, which lent itself 
to flare-ups, worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991) 
and Crowe v. Brown, 7 Vet. App. 238 
(1994).  If and only if the examiner 
finds that the veteran's psychiatric 
disorder was aggravated by his active 
service, to include his periods of 
ACDUTRA, the examiner must express an 
opinion as to whether this aggravation 
was due to the natural progression of the 
disability.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the record.  The RO's decision should 
reflect consideration of the line of duty 
determination contained in the April 1991 
medical evaluation board examination in 
accord with 38 C.F.R. § 3.1(m).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


- 9 -


